Title: From George Washington to Brigadier Generals Enoch Poor, John Paterson, and John Glover, 3 March 1777
From: Washington, George
To: Poor, Enoch,Paterson, John,Glover, John



Sir
Head Quarters Morris Town 3d Mar. 1777

By a Resolve of the Honble the continental Congress pass’d the 21st Ulto you are promoted to the Rank of Brigr Genl upon which I sincerely congratulate you. It is my earnest Desire that you do every thing in your power to Expedite the raising & Equiping The Troops of your State, & as soon as ready March with them to Ticonderoga. I have given similar Instructions to Genls Glover & Patterson who are also

promoted—Your Commissions are not yet come to hand when they do shall forward them without Delay—I am apprehensive that your Promotion will cause Colo. Starke to resign, should you find this to be the case, let the oldest Lieutenant Colo. in the Line of your State, be appoint’d to the Command of his Regimt, to whom I will send a Commission as soon as it is notified to me, this should not be mention’d if my doubts prove groundless. I am &C.

G.W.

